Citation Nr: 0843999	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  04-38 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma.  

2.  Entitlement to service connection for hypertension to 
include as secondary to a service-connected back disability.

3.  Entitlement to service connection for a disorder 
manifested by depression and anxiety.  

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from July 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In November 2004, the veteran indicated that he desired to 
attend a hearing to be conducted by a Veteran's Law Judge at 
his local RO.  In October 2005, the veteran indicated that he 
no longer desired to attend a hearing.  

The issues of entitlement to service connection for 
hypertension and for a disorder manifested by depression and 
anxiety and also the claim of entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if 
additional action is required on his part.


FINDING OF FACT

Basal cell carcinoma was not present during active duty or 
for many years thereafter and there is no current diagnosis 
of basal cell carcinoma.  


CONCLUSION OF LAW

Basal cell carcinoma was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for basal cell carcinoma.  Specifically, 
the discussion in November 2003, May 2004 and February 2006 
VCAA letters have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought and adjudicated by this decision.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decisions came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the November 2003, May 2004 and 
February 2006 letters and was provided with notice of the 
types of evidence necessary to establish an effective date or 
a disability evaluation for the issue on appeal in a March 
2006 letter.  To any extent that this notification is late, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim, any questions as to the 
rating or effective date to be assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The appellant has been afforded a VA 
examination.  The Board notes that the examiner who conducted 
the January 2007 VA general medical examination reported that 
he did not have access to the veteran's claims file to review 
in conjunction with preparation of the examination report.  
The Board finds, however, that the examiner's failure to 
review the claims file is not prejudicial to the veteran's 
claim.  As set out below, the claim is being denied based on 
a lack of a current disability.  The fact that the examiner 
did not have access to the veteran's claims file would not 
change the outcome of this determination.  The examiner who 
conducted the January 2007 VA examination reported that the 
veteran was currently being treated for skin problems by his 
primary care physician.  These current records have not been 
obtained.  The Board finds, however, that as the examiner 
specifically examined the veteran in January 2007 and found 
no current evidence of basal cell carcinoma, a remand to 
obtain these records is not required.  The fact that the 
veteran does not currently have basal cell carcinoma was 
documented at the time of the January 2007 VA examination and 
this was subsequent to the reported treatment by the primary 
care physician.  There is no indication in the claims file 
that there is more recent evidence of record than the report 
of the January 2007 VA examination which would document the 
current existence of basal cell carcinoma.  The most recent 
evidence of record demonstrates that the veteran does not 
have the disorder.  The veteran has not informed VA of any 
private medical evidence which is outstanding which would 
support the claim.  The Board finds the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.


Entitlement to service connection for basal cell carcinoma.  

The veteran has claimed entitlement to service connection for 
basal cell carcinoma.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board finds that service connection is not warranted for 
basal cell carcinoma as there is no competent evidence of the 
current existence of the disorder.  The service treatment 
records are negative as to complaints of, diagnosis of or 
treatment for any skin disorder to include basal cell 
carcinoma.  Clinical evaluation of the veteran's skin at the 
time of his separation examination was determined to be 
normal.  The veteran has alleged that the basal cell 
carcinoma could be the result of exposure to the sun's rays.  
The service treatment records are silent as to complaints of, 
diagnosis of or treatment for sunburn.  

The first evidence of complaints regarding skin problems is 
dated many years after the veteran's discharge.  The Court 
has indicated that normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The preponderance of the evidence demonstrates that there is 
no continuity of symptomatology for basal cell carcinoma from 
the time of discharge to the present.  The veteran alleged at 
the time of a January 2007 VA examination that he was first 
diagnosed with basal cell carcinoma in the 1970's.  There are 
no clinical records which document this self-reported 
history.  Outweighing this allegation in probative weight is 
a May 1985 private clinical record which indicates that the 
veteran reported at that time that he had had a patch on the 
left forehead and right forearm which had been present for 
approximately one year and which flaked and became raw.  The 
diagnosis at that time was actinic keratosis.  There was 
absolutely no indication in the May 1985 clinical record that 
the veteran had had skin problems prior to that time.  There 
was no diagnosis of basal cell carcinoma.  The Board finds 
that the veteran's report of medical history which was 
provided in May 1985 is more probative than his allegations 
which were advanced beginning in September 2003 with the 
submission of the claim.  The Board notes that not only may 
the veteran's memory have dimmed with time, but self interest 
may play a role in the more recent statements.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect 
the credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).  His original report in October 2003 of 
first being treated for basal cell carcinoma in June 1988 
supports the finding that there is no continuity of 
symptomatology and also undermines the veteran's subsequent 
statement regarding when he was first diagnosed with basal 
cell carcinoma.  The Board notes that the veteran reported on 
his original application for compensation that he had been 
treated for basal cell carcinoma from June 1988 to November 
1995 by a private physician.  In November 2005, the private 
physician identified by the veteran reported that his records 
do not indicate that the veteran had ever been a patient.  

There is no competent evidence of the current existence of 
basal cell carcinoma.  No clinical record documents a current 
diagnosis of the disorder.  Significantly, basal cell 
carcinoma was not diagnosed at the time of the January 2007 
VA examination.  This is the most recent medical evidence of 
record.  The only evidence of record which indicates that the 
veteran had or currently has basal cell carcinoma is his own 
allegations.  As a lay person, however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the existence 
and etiology of basal cell carcinoma is without probative 
value.  

Lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown , 6 Vet. App. 465, 469 (1994).  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  To 
the extent that the veteran is competent to report that he 
had had skin lesions since active duty, as set out above, his 
current allegations are outweighed by his prior statements 
made in 1985 to the effect that his skin problem had been 
present for one year.  

The veteran has alleged that he has been treated for basal 
cell carcinoma in the past.  As to that contention, it must 
be noted that the Court has held that a lay person's 
statement about what a physician told him or her, i.e., 
"hearsay medical evidence," cannot constitute medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this regard, the Board notes that, aside from the 
veteran's own allegations, the record is devoid of evidence 
substantiating any such finding by medical personnel.

The report of the January 2007 VA examination included an 
impression of history of multiple basal cell carcinomas.  
This impression is based on a self-reported history by the 
veteran.  As set out above, there is no medical evidence of 
record which includes a current diagnosis of basal cell 
carcinoma.  This impression is to be afforded no probative 
weight.  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Also, a medical opinion is 
inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The veteran submitted a treatise entitled "Skin Cancer and 
You."  This evidence, however, is not probative of whether 
the veteran currently has basal cell carcinoma.  The Court 
has held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Sack v. 
West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 
509 (1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus), Mattern v. West, 12 Vet. App. 
222, 228 (1999).  In this case, however, the treatise 
submitted by the veteran is not accompanied by any medical 
opinion of a medical professional supporting his claim.  For 
this reason, the Board must find that the text evidence 
submitted by the veteran does not contain the necessary 
specificity to constitute competent evidence of the current 
existence of basal cell carcinoma.  

Based on the above, the Board finds that the preponderance of 
the evidence demonstrates that basal cell carcinoma was not 
present during active duty or for many years thereafter and 
that the veteran does not currently have basal cell 
carcinoma.  In the absence of evidence of current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
basal cell carcinoma.  It follows that there is not a state 
of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination pursuant to 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for basal cell carcinoma is denied.  


REMAND

The veteran has claimed entitlement to service connection for 
hypertension and for a disorder manifested by depression and 
anxiety has also claimed entitlement to TDIU.  

A review of the claims file reveals evidence of the current 
existence of hypertension and also anxiety and/or depression.  
The veteran has not been provided with an adequate VA 
examination to determine if the currently existing 
hypertension and depression and anxiety were etiologically 
linked to his active duty service or to a service-connected 
disability.  The Board notes that a VA examination was 
conducted in January 2007 which includes impressions of 
hypertension and anxiety.  The examiner did not provide any 
opinion as to the etiology of the disorders.  Furthermore, 
the examiner reported that he did not have access to the 
veteran's claims file in connection with the examination.  An 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   

The veteran has also claimed entitlement to TDIU.  The 
examiner who conducted the January 2007 VA examination noted 
that the examination was to be conducted with a special focus 
on any disability contributing to unemployability.  The 
examiner diagnosed low back pain and noted that this was the 
reason the veteran reported he was unable to work.  The 
examiner did not provide an opinion as to whether the 
veteran's allegation was supported by the physical findings 
at the time of the examination.  The veteran has submitted a 
May 2006 statement from a private physician which indicates 
that the veteran was totally disabled from working as a truck 
driver due to chronic low back pain.  The author did not 
indicate if the veteran was able to perform any other type of 
work.  The Board finds that a medical opinion is required to 
determine if the veteran is unemployable as a result of 
service-connected back disability.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for hypertension, a disorder 
manifested by anxiety and/or depression 
and for his low back disorder since 2005.  
After securing any necessary releases, 
obtain those records which have not 
already been associated with the claims 
file.  

2.  After all available records and/or 
responses are associated with the claims 
file, schedule the veteran for a VA 
examination by an appropriately qualified 
health care professional in order to 
determine the nature, extent and etiology 
of any currently existing hypertension 
which is found on examination.  The 
veteran's claim file must be made 
available to the examiner for review of 
pertinent evidence therein in connection 
with the examination, and the examiner is 
to indicate in the report whether the 
claims file was reviewed.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that the 
veteran currently has hypertension which 
was incurred in or aggravated by 
(permanently increased in severity beyond 
the natural progression) his active duty 
service or is proximately due to, the 
result of or permanently increased in 
severity by the service-connected low 
back disability.  The examiner should 
comment on the January 2004 statement 
which links hypertension to the veteran's 
service-connected back disability.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should so 
indicate.  All indicated studies should 
be performed, and the rationale for all 
opinions expressed should be provided in 
the report. 

3.  After all available records and/or 
responses are associated with the claims 
file, schedule the veteran for a VA 
examination by an appropriately qualified 
health care professional in order to 
determine the nature, extent and etiology 
of any disorder manifested by depression 
and/or anxiety found on examination.  The 
veteran's claim file must be made 
available to the examiner for review of 
pertinent evidence therein in connection 
with the examination, and the examiner is 
to indicate in the report whether the 
claims file was reviewed.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that the 
veteran currently has a disorder 
manifested by anxiety and/or depression 
which was incurred in or aggravated by 
(permanently increased in severity beyond 
the natural progression) his active duty 
service.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should so 
indicate.  All indicated studies should 
be performed, and the rationale for all 
opinions expressed should be provided in 
the report.

4.  After all available records and/or 
responses are associated with the claims 
file, schedule the veteran for an 
examination, by an appropriately 
qualified health care professional, to 
determine whether the veteran is 
unemployable as a result of his service-
connected low back disability.  The 
veteran's claim file must be made 
available to the examiner for review of 
pertinent evidence therein in connection 
with the examination, and the examiner is 
to indicate in the report whether the 
claims file was reviewed.

The examination report should set forth 
all objective findings regarding the 
veteran's service-connected disability.  
A complete occupational history should be 
obtained from the veteran.  Then, the 
examiner should provide an opinion as to 
whether, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran's service-
connected low back disability renders him 
unable to secure or follow a 
substantially gainful occupation.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should so 
indicate.  All indicated studies should 
be performed, and the rationale for all 
opinions expressed should be provided in 
the report. 

5.  After completing any additional 
development deemed necessary, 
adjudicate the claims of entitlement to 
service connection for hypertension and 
for a disorder manifested by anxiety 
and depression and also the claim of 
entitlement to TDIU.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which addresses all of the 
evidence obtained after the issuance of 
the last supplemental statement of the 
case, and provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.  By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


